l.l"l$l

UNITED STATES DISTRICT COURT ptme

U 5 [)lS FRf[,`T COURF
EASTERN D|S`l R|(`,l fJI` ‘."."i`\:`_`ll|NGT{`}|`J

UCT 112 2[3§6

SEAN l` Mr.)'\\.-"OY_ C| |_RK

___?____ __ _ __ ncaurv
sPoKaNr, wrist sine ton

U.S.A. vs. Lopez, Sergio Lavelle Docket No. 2:1?CR00101-WI"N-13

for

Eastern District ofWashington

l’etition for Aetion on Conditions of Pretrial Release

COMES NOW Erik Carlson, PRETRIAL SERVICES OFFICER presentingan ol`l`lcial report upon tile conduct of defendant
Sergio L Lopez, who was placed under pretrial release supervision by the Honorable U.S. Magistrate lodge Joltn T, Rodgers.
sitting in the Court at Spokane, Washington, on the 19th day of]unc 201'?, under the following conditions:

Stantlard Condition #9: Defendant shall refrain from the use or unlawful possession ofa narcotic drugsI or other controlled
substances defined in 21 U.S.C. § 802. unless prescribed by a licensed medical practitioner in conformance with I"ederal
law. Dei`endant may not use or possess marijuaaa, regardless ofwhether Defendant has been authorized medical marijuana
under state law.

RESPECTFULLY PRESENTING PETITION FOR ACT!ON OF COURT FOR CAUSE AS FOLLOWS:
\"iolation #I: Scrgio Lave]le Lopez is alleged to have tested positive for the presence of rnarij uana on Scptember 5, 2018.

On June 21, 201?, the conditions of pretrial release supervision were reviewed with Mr. Lopez. He acknowledged an
understanding ofhis conditions, which included standard condition number 9.

(Jn September$, 2018, Mr. Lopez provided a urine sample that tested presumptively positive for the presence oi`marijualut.
Mr. Lopez admitted that lie had been consistently ingesting marijuana since August 2018, with his last usc oft|ic substance
being approximately 1.5 weeks earlier. Sui:lsequently1 the urine sample was sent to Alere 'I`oxicology [Alere) for further
analysis

On Scptember 10, 2018, Alere confirmed the urine sample tested positive for the presence ofmarij uana. In addition. Alere
continued the urine specimen was diluted.

\’iolation #2: Sergio Lavelle Lopcz is alleged to have tested positive for the presence ofmarijuana on Septemher 12, 201 8.

On .lune 21, 201?`, the conditions of pretrial release supervision were reviewed with Mr` Lopez. I'le acknowledged an
understanding ofhis conditions. which included standard condition number 9.

On Sepletnber 1 ?, 2018, Mr. Lopez provided a urine sample that tested presumptively positive for the presence ot`marijuana.
Mr. Lopez denied ingesting marijuana and stated the presumptive positive result was residual from his use ofthc substance
as reported in violation number l. Subscqucntly, the ttrine sample was sent to Alere Toxicology (Alere} for further analysis.

On September 22, 2018, Alere confirmed the urine sample tested positive for tlte presence of marijuana

lt should be noted Mr. l.opez provided a urine sample on Septe:nbcr 24. 2018, which tested negative for controlled
substances, including marijuana

PS»$

Re: Lopez, Sergio Lavelle
September 26, 2018

Page 2

PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

 

l declare under the penalty of perjury
that the foregoing is true and correct.

Executcd on: Scptember 26, 2018
by s/Erik Carlson

 

Erik Carlson
U.S. Pretria| Services Ot`f'lcer

THE COURT ORDERS

No Action

The Issuance of a Warrant

The lssuance of a Surnmons

The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.

Def`endant to appear before the .Iudge assigned to the case.
Def`endant to appear before the Magistrate Judge.

Other [` D/L,M:Z < _,

Signature of Judicial Of`ficer

/0/1.,// %

r_\v_\r_\g
\_ll_l\_l

\_J\_J\._l

Date

